Case: 21-1902   Document: 40    Page: 1    Filed: 04/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      IN RE: ASSET GUARD PRODUCTS, INC.,
                      Appellant
               ______________________

                       2021-1902
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 90/014,303.
                   ______________________

                 Decided: April 13, 2022
                 ______________________

     KYRIE CAMERON, Patterson & Sheridan LLP, Houston,
 TX, argued for appellant Asset Guard Products, Inc. Also
 represented by BARDEN TODD PATTERSON.

    MAI-TRANG DUC DANG, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for appellee Andrew Hirshfeld. Also represented by
 KAKOLI CAPRIHAN, THOMAS W. KRAUSE, AMY J. NELSON,
 FARHEENA YASMEEN RASHEED.
                  ______________________

    Before MOORE, Chief Judge, TARANTO and HUGHES,
                    Circuit Judges.
 TARANTO, Circuit Judge.
Case: 21-1902     Document: 40      Page: 2     Filed: 04/13/2022




 2                           IN RE: ASSET GUARD PRODUCTS, INC.




     The Patent and Trademark Office (PTO) instituted an
 ex parte reexamination of U.S. Patent No. 9,410,302, which
 is owned by Asset Guard Products, Inc. The PTO’s exam-
 iner rejected claims 1–27 for obviousness, and the PTO’s
 Patent Trial and Appeal Board affirmed the rejection. Ex
 Parte Asset Guard Prods. Inc., No. 2020-006249, 2020 WL
 6375849, at *9 (P.T.A.B. Oct. 27, 2020) (Board Decision).
 Asset Guard appeals. We affirm several of the Board’s
 findings, but because we conclude that, as to one claim el-
 ement, the Board erred in finding a teaching in the relied-
 on prior art, we vacate the Board’s decision and remand for
 further proceedings.
                                I
      The ’302 patent describes a tank base that provides
 load-bearing support for “any type of storage, tank, or ves-
 sel.” ’302 patent, col. 1, lines 17–22. The tank base in-
 cludes at least two pieces, each made of a substrate such as
 expanded polystyrene coated with an elastomer such as
 polyurea for protection and strength. Id., col. 2, lines 40–
 45, lines 55–60. The pieces are positioned adjacent to each
 other to form the base, with at least one seam between the
 substrates to allow moisture to pass through and seep
 down and away from the bottom of the tank. Id., col. 5, line
 39, through col. 6, line 4. That passage of moisture pre-
 vents the accumulation of standing water (from spillage or
 rainwater) that could corrode the tank. Id., col. 2, lines 60–
 63; id., col. 5, line 65, through col. 6, line 1. The specifica-
 tion discusses the use of such a tank base for above-ground
 storage tanks (ASTs) that are used to store water sepa-
 rated from oil and gas extracted from an underground well.
 Id., col. 1, lines 24–34.
     The patent has three independent claims. Independ-
 ent claim 1 is representative:
     1. A tank base sized to provide a load-bearing sup-
     port for an above-ground storage tank and config-
     ured to allow moisture to pass, the above-ground
Case: 21-1902    Document: 40        Page: 3   Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                           3



    storage tank having a bottom and defining an outer
    circumference, the tank base comprising:
        a first encapsulated substrate, comprising:
            a first part having a first thickness
            sized to provide the load-bearing
            support for the above-ground stor-
            age tank; and
            a first elastomer encapsulating the
            first part;
            wherein the first encapsulated sub-
            strate comprises a first planar por-
            tion;
        a second encapsulated substrate positioned
        adjacent to the first encapsulated sub-
        strate, the second encapsulated substrate
        comprising:
            a second part having a second
            thickness sized to provide the load-
            bearing support for the above-
            ground storage tank; and
            a second elastomer encapsulating
            the second part;
            wherein the second encapsulated
            substrate comprises a second pla-
            nar portion; and
            wherein the first and second planar
            portions are coplanar and perpen-
            dicular to each of the respective
            first and second thicknesses of the
            first and second parts; and
        a first seam formed between the first and
        second encapsulated substrates to allow for
        moisture to pass between the first and
Case: 21-1902      Document: 40     Page: 4     Filed: 04/13/2022




 4                           IN RE: ASSET GUARD PRODUCTS, INC.




         second encapsulated substrates so that
         moisture is allowed to seep away from the
         bottom of the tank, via the first seam, when
         the tank base provides the load-bearing
         support for the above-ground storage tank.
 Id., col. 6, lines 35–65.
      In May 2019, Sentinel Manufacturing filed a request
 for an ex parte reexamination of claims 1–3, 5, 7–8, 10–17,
 19, 21, 23–25, and 27 of the ’302 patent under 35 U.S.C.
 §§ 302–307. The PTO initiated an ex parte reexamination
 of claims 1–27. The examiner issued a non-final office ac-
 tion rejecting claims 1–3, 5–17, and 19–27 as unpatentable
 for obviousness over Noble (U.S. Patent No. 6,327,722) and
 Heinz (U.S. Patent No. 7,114,210), claims 1–3, 5–7, 10, 12–
 17, 19–20, and 24 as unpatentable for obviousness over No-
 ble and Flam (U.S. Patent No. 6,418,861), and claims 4 and
 18 as unpatentable for obviousness over a combination of
 Noble, Simonson (U.S. Patent No. 6,877,189), and either
 Heinz or Flam.
     Noble discloses a support pad for a spa, the pad includ-
 ing at least two planar pieces of rigid plastic foam, such as
 polystyrene foam. Noble, col. 2, lines 7–11, col. 4, lines 56–
 60. The foam sections may be treated with a barrier coat-
 ing to “insure against the influx of moisture from the
 ground,” as the buildup of moisture may cause mold and
 odors in the tank. Id., col. 4, line 61, through col. 5, line 3.
 The sections are held together during installation with
 duct tape or a strip of fabric or plastic. Id., col 4, lines 38–
 48. Heinz and Flam disclose a car ramp and a shipping
 pallet, respectively, each composed of a polystyrene foam
 core encapsulated in polyurea. Heinz, col. 1, lines 52–61;
 Flam, col. 1, lines 58–65. The examiner determined that it
 would have been obvious to modify the plastic foam core
 support pad of Noble by encapsulating the plastic foam
 (such as polystyrene foam) in polyurea, as suggested by ei-
 ther Heinz or Flam. The examiner also determined, in
Case: 21-1902     Document: 40       Page: 5   Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                           5



 relevant part, that Noble’s construction “forms a seam . . .
 between the sections . . . that would allow moisture to seep
 away.” J.A. 439.
      Asset Guard, in its response, argued that the cited ref-
 erences are not analogous art because they are from differ-
 ent technical fields from that of the ’302 patent. J.A. 474–
 75, 482–83. It also argued that Noble does not disclose the
 claimed seam to allow moisture to pass between the sub-
 strates, stressing that the tape or fabric that holds the sec-
 tions together would impede the movement of moisture
 between them. J.A. 478–80. The examiner issued a final
 office action rejecting claims 1–27. The examiner ex-
 plained that Noble is analogous art because it is in the
 same field of endeavor as the ’302 patent (i.e., providing a
 support pad for a tank), J.A. 502, and that Heinz and Flam
 are analogous art because they are reasonably pertinent to
 the problem faced by the inventors of the ’302 patent (i.e.,
 creating a lightweight but strong material for load-bearing
 support), J.A. 502, 505. The examiner restated the position
 that Noble’s construction forms a seam between the sec-
 tions, J.A. 494, and also explained that, although Noble
 teaches a tape or fabric to hold the sections together, “the
 broad teachings of [Noble] do not preclude the seams from
 allowing moisture to pass between sections,” J.A. 503, 506.
 Following Asset Guard’s response and request for reconsid-
 eration, the examiner issued an advisory action in Decem-
 ber 2019 maintaining the rejection.
      Asset Guard appealed to the Patent Trial and Appeal
 Board. The Board affirmed the examiner’s rejection of
 claims 1–27. Board Decision, 2020 WL 6375849, at *9. The
 Board held that Noble is analogous art on two independent
 grounds: first, because it is in the same field of endeavor as
 the ’302 patent, as both inventions are support structures
 for tanks designed to hold large volumes of water; second,
 because Noble is reasonably pertinent to the particular
 problem with which the inventors of the ’302 patent were
 concerned—creating a convenient and portable tank base.
Case: 21-1902    Document: 40      Page: 6    Filed: 04/13/2022




 6                          IN RE: ASSET GUARD PRODUCTS, INC.




 Id. at *5. The Board also agreed with the examiner that
 “the broad teachings of Noble would allow for seams formed
 between encapsulated sections of the pad to allow moisture
 to pass,” as Noble “does not require the tape to be present
 after the spa is installed.” Id. at *7. After unsuccessfully
 seeking reconsideration, Asset Guard timely appealed.
                              II
     Obviousness is a question of law, and we review the
 Board’s conclusion de novo and underlying factual determi-
 nations for substantial-evidence support. PersonalWeb
 Techs., LLC v. Apple, Inc., 917 F.3d 1376, 1381 (Fed. Cir.
 2019). Whether a reference is analogous art is an issue of
 fact. Donner Tech., LLC v. Pro Stage Gear, LLC, 979 F.3d
 1353, 1359 (Fed. Cir. 2020). What a reference teaches, and
 whether a relevant artisan would have been motivated to
 modify the teachings of a reference, are also questions of
 fact. WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1327 (Fed.
 Cir. 2016); Winner Int’l Royalty Corp. v. Wang, 202 F.3d
 1340, 1349 (Fed. Cir. 2000) (citation omitted).
                              A
      A reference is analogous art if (a) it “is from the same
 field of endeavor, regardless of the problem addressed,” or
 (b) it “is reasonably pertinent to the particular problem
 with which the inventor is involved” even though it “is not
 within the field of the inventor’s endeavor.” Donner Tech.,
 979 F.3d at 1359 (citing In re Bigio, 381 F.3d 1320, 1325
 (Fed. Cir. 2004)). The Board determined that Noble is both
 from the same field of endeavor as the ’302 patent and rea-
 sonably pertinent to the particular problems with which
 the inventors of the ’302 patent were concerned. We focus
 on the former determination, which is a sufficient basis to
 affirm the Board’s decision that the references are analo-
 gous art.
    The PTO is “to determine the appropriate field of en-
 deavor by reference to explanations of the invention’s
Case: 21-1902     Document: 40       Page: 7   Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                            7



 subject matter in the patent application, including the em-
 bodiments, function, and structure of the claimed inven-
 tion.” Bigio, 381 F.3d at 1325. The explanations of the
 invention’s subject matter in the ’302 patent support the
 Board’s finding that Noble and the ’302 patent are in the
 same field of endeavor. As the Board noted, the inventors
 of the ’302 patent explained in the background of the in-
 vention that the tank base may be used to provide load-
 bearing support and protect against spills and leaks asso-
 ciated with “any type of storage, tank, or vessel.” Board
 Decision, 2020 WL 6375849, at *5 (citing ’302 patent, col.
 1, lines 19–22). The patent also explains that the tank base
 “is applicable to any number of secondary containment sys-
 tems and vessel storage areas.” Id., col. 3, lines 53–59. Fi-
 nally, it explains that “one skilled in the art, armed with
 this disclosure, will recognize that the claimed invention
 works equally well within secondary containment systems
 of varying orientation, shape and positions” and that the
 tank base “can be modified or custom built to accommodate
 any size and shape desired.” Id., col. 3, lines 59–67. The
 specification thus indicates that the field of endeavor of the
 ’302 patent includes support structures for storage systems
 of various shapes and sizes, such as Noble’s tank base sup-
 porting a water-filled spa. Based on these disclosures, the
 Board correctly rejected Asset Guard’s argument that the
 field of endeavor of the ’302 patent is limited to structural
 supports for a specific type of large-volume tank (i.e., an
 AST). See In re Mettke, 570 F.3d 1356, 1359 (Fed. Cir.
 2009) (rejecting patent owner’s argument that the Board
 defined the field of endeavor too broadly in light of the spec-
 ification’s broad disclosures of related technology).
     The structural similarities between Noble and the ’302
 patent also support the Board’s finding that the references
 are in the same field of endeavor. Bigio, 381 F.3d at 1325.
 Each reference discloses planar structures composed of at
 least two sections of rigid plastic, which sit below a storage
 vessel and provide load-bearing support for that vessel.
Case: 21-1902     Document: 40      Page: 8     Filed: 04/13/2022




 8                           IN RE: ASSET GUARD PRODUCTS, INC.




 See ’302 patent, col. 2, lines 40–60; Noble, col. 2, lines 7–11,
 22–30. We conclude that the Board had substantial evi-
 dence to support its finding that Noble and the ’302 patent
 are in the same field of endeavor and thus are analogous
 art. We affirm that finding.
      Because we determine that Noble and the ’302 patent
 are in the same field of endeavor, we need not decide
 whether Noble is “reasonably pertinent to the particular
 problem with which the inventor is involved.” Bigio, 381
 F.3d at 1325. We do, however, note that Asset Guard has
 not supported its contention that, in order for a reference
 to be reasonably pertinent, the reference must be con-
 cerned with a problem that was of “central importance” to
 the inventors. Asset Guard cites only CyWee Group Ltd. v.
 Google LLC, where this court affirmed a factual determi-
 nation by the Board that a problem addressed in a prior art
 reference was of “central importance” to the inventors, and
 therefore the reference “logically would have commended
 itself to the inventor’s attention.” 847 F. App’x 910, 914
 (Fed. Cir. 2021) (nonprecedential) (citation omitted). Cy-
 Wee held only that, if a problem addressed in a reference is
 of “central importance” to the inventors, that fact is suffi-
 cient for the reference to pass the “reasonably pertinent”
 test, not that it is necessary. In fact, CyWee explained that
 a reference must be reasonably pertinent only to “one or
 more of the particular problems to which the claimed in-
 ventions relate.” Id. at 913 (emphasis added) (citation
 omitted). And that formulation accurately states our law.
 See Donner Tech., 979 F.3d at 1359 (“[I]f the two references
 have ‘pertinent similarities’ such that [the prior art refer-
 ence] is reasonably pertinent to one or more of the problems
 to which the . . . patent pertains, then [the prior art refer-
 ence] is analogous art.”). Here, as noted, we need not de-
 cide whether the Board’s finding that Noble is reasonably
 pertinent to one or more of the particular problems to
 which the ’302 patent relates is supported by substantial
 evidence.
Case: 21-1902     Document: 40       Page: 9   Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                            9



                               B
      We also affirm the Board’s determination that Heinz
 and Flam are analogous art. The Board had substantial
 evidence to support its finding that both references are rea-
 sonably pertinent to one or more of the particular problems
 with which the inventors of the ’302 patent were con-
 cerned—indeed, centrally concerned: “strengthening a core
 foam material by encapsulating it with an elastomer.”
 Board Decision, 2020 WL 6375849, at *5–6. The ’302 pa-
 tent explains that the improved tank base pieces include a
 polystyrene foam core encapsulated with an elastomer
 such as polyurea, “which helps encapsulate the polystyrene
 and keeps it from flaking off and failing under the weight
 of . . . the tank,” ’302 patent, col. 4, lines 43–49, and which
 adds “protection and strength,” id., col. 2, lines 42–45. And,
 as the Board explained, both Heinz and Flam disclose coat-
 ing a polystyrene foam core material with polyurea to
 strengthen the core material. See Board Decision, 2020
 WL 6375849, at *5–6 (citing Heinz, col. 1, lines 57–61;
 Flam, col. 1, lines 58–65).
      Asset Guard invokes In re Oetiker, which explains that
 it is necessary to consider “the reality of the circum-
 stances—in other words, common sense” when deciding the
 fields in which a relevant artisan “would reasonably be ex-
 pected to look for a solution to the problem facing the in-
 ventor.” 977 F.2d 1443, 1447 (Fed. Cir. 1992) (citation
 omitted). Oetiker does not undermine the Board’s decision
 here. Because the references at issue are directed to the
 (central) ’302 patent problem of encapsulating a plastic
 foam material for strength, and indeed use the same mate-
 rials as the ’302 patent (a polystyrene foam encapsulated
 in polyurea), the references “logically would have com-
 mended [themselves] to [the] inventor’s attention,” Airbus
 S.A.S. v. Firepass Corp., 941 F.3d 1374, 1382 (Fed. Cir.
 2019) (quoting In re Clay, 966 F.2d 656, 659 (Fed. Cir.
 1992)), and common sense dictates that they are analogous
 art.     We conclude that the Board’s analogous-art
Case: 21-1902    Document: 40     Page: 10    Filed: 04/13/2022




 10                         IN RE: ASSET GUARD PRODUCTS, INC.




 determination as to Heinz and Flam is supported by sub-
 stantial evidence.
                              C
     We next address the merits of the Board’s obviousness
 determination. Asset Guard argues that there is no disclo-
 sure, in any of the references, of a seam formed between
 substrates “to allow for moisture to pass between the first
 and second encapsulated substrates so that moisture is al-
 lowed to seep away from the bottom of the tank” through
 the seam, a limitation required by representative inde-
 pendent claim 1. 1 The Board rested its obviousness conclu-
 sion on its determination that “the broad teachings of
 Noble would allow for seams formed between encapsulated
 sections of the pad to allow moisture to pass,” as Noble
 “does not require the tape to be present after the spa is in-
 stalled,” Board Decision, 2020 WL 6375849, at *7 (empha-
 sis added). That reasoning, we conclude, is insufficient
 under the law of obviousness.
     To reach an obviousness conclusion, the Board had to
 find a reason a relevant artisan would have arrived at the
 claimed invention, with this particular claimed property.



      1   The limitation that “moisture is allowed to seep
 away from the bottom of the tank” is present only in chal-
 lenged independent claims 1 and 15. Challenged independ-
 ent claim 24 relevantly discusses only a seam “to allow for
 moisture to pass between the first and second encapsulated
 substrates,” with no directional element. ’302 patent, col.
 8, line 45, through col. 9, line 23. Neither party has made
 a separate argument as to claim 24 before us. We presume
 that it is properly interpreted to have the directional mean-
 ing of claims 1 and 15, given that the specification refers
 only to moisture passing downward, to get it away from the
 tank bottom, rather than moisture passing upward so that
 it reaches the tank bottom.
Case: 21-1902    Document: 40      Page: 11     Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                           11



 The Board relied entirely on Noble, not the other prior art
 at issue, to supply that reason. But the Board did not sug-
 gest, and could not have suggested, that Noble expressly
 teaches a seam to allow moisture to pass down and away
 from the tank. Defending the Board in this court, the Di-
 rector cites to nothing in Noble that expressly so teaches.
 Indeed, Noble’s concern with moisture is a concern with
 “the influx of moisture from the ground,” Noble, col. 4, line
 62 (emphasis added), moving up to cause odorous growths
 in (or otherwise damage) the foam base—a concern that
 does not involve the seam and that is addressed by a coat-
 ing. Noble, col. 4, line 61, to col. 5, line 13.
     Nor did the Board find that the seam taught in Noble
 inherently had the property of allowing moisture to pass
 down through the seam to seep away from the tank. An
 obviousness determination can rest on finding a claimed
 property to be inherent in prior art. See PAR Pharm., Inc.
 v. TWI Pharm., Inc., 773 F.3d 1186, 1194–95 (Fed. Cir.
 2014). But “[t]he mere fact that a certain thing may result
 from a given set of circumstances is not sufficient” to show
 inherency. Id. at 1195 (emphasis added). Rather, the lim-
 itation “necessarily must be present, or the natural result
 of the combination of elements explicitly disclosed by the
 prior art.” Id. at 1196. The Board, in saying that “the
 broad teachings of Noble would allow for seams formed be-
 tween encapsulated sections of the pad to allow moisture
 to pass,” did not make such a finding. Board Decision, 2020
 WL 6375849, at *7 (emphasis added).
     In choosing those words, the Board did not adopt the
 examiner’s differently worded statement that Noble’s con-
 struction “forms a seam . . . between sections . . . that would
 allow moisture to seep away.” J.A. 439. The Board care-
 fully said only that Noble “would allow” a seam with the
 property of allowing downward seepage, not, as the exam-
 iner said, that Noble teaches a construction that actually
 “forms a seam” that would allow for the downward seepage.
Case: 21-1902    Document: 40      Page: 12     Filed: 04/13/2022




 12                          IN RE: ASSET GUARD PRODUCTS, INC.




 The Board had good reason for not adopting the examiner’s
 statement.
      As noted, nothing in Noble says this about its seam.
 Moreover, when Noble’s sections are placed adjacently, nei-
 ther the examiner nor the Board pointed to evidence (in
 Noble or otherwise) showing that the seam would neces-
 sarily allow for moisture to pass through and seep away
 from the bottom of the tank. A tight enough fit of the pieces
 might well prevent such seepage even without tape or fab-
 ric holding the pieces together. But Noble in fact teaches
 the use of tape or fabric placed on top of the pieces to hold
 the construction together—“to allow [the sections] to be
 held together during installation,” Noble, col. 4, lines 29–
 31, “while [the] spa [] is lowered in place,” id., col 4, lines
 46–47—and Noble never directs removal of the tape or fab-
 ric once the spa is lowered in place (which would present a
 challenge) or even once under-base utility lines are con-
 nected, see id., col. 4, lines 47–54.
      One passage in Noble refers to “temporarily adhering
 [the sections] together along their contiguous top surfaces,
 tilting one of the sections upward [for electric and water
 line installation] . . . and then returning the tilted section
 to planar assembly.” Id., col. 2, lines 22–30. The word
 “temporarily” may suggest removal, but the Board did not
 address that passage, let alone draw out of the word “tem-
 porarily” an implication of necessary removal. And in any
 event, the Board did not make a finding of necessary pos-
 session of the claimed downward-drainage property if the
 tape or fabric is removed.
     The Board also made no finding that a relevant artisan
 would have been motivated to make a choice, within the
 range of seams permitted by Noble, to use sufficient spac-
 ing within the seam to meet the claim requirement regard-
 ing downward drainage. “A claimed invention may be
 obvious even when the prior art does not teach each claim
 limitation, so long as the record contains some reason why
Case: 21-1902    Document: 40      Page: 13     Filed: 04/13/2022




 IN RE: ASSET GUARD PRODUCTS, INC.                           13



 one of skill in the art would modify the prior art to obtain
 the claimed invention.” Nike, Inc. v. Adidas AG, 812 F.3d
 1326, 1334 (Fed. Cir. 2016), overruled on other grounds by
 Aqua Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017)
 (en banc); see also Dow Jones & Co., Inc. v. Ablaise Ltd.,
 606 F.3d 1338, 1350–51 (Fed. Cir. 2010) (holding claims in-
 valid as obvious where a relevant artisan would have been
 motivated to add a “well known” feature to a prior art ref-
 erence to meet the limitations). But here, there was no dis-
 cussion by the Board, supported by a disclosure in the ’302
 patent or Noble, or by any other evidence, that a relevant
 artisan would have 1) recognized that standing water in
 secondary containment systems was a problem, or 2) been
 motivated to do something not required by Noble (e.g., sep-
 arating the sections) to solve such a problem.
     For those reasons, the Board’s finding about the down-
 ward-drainage claim limitation cannot stand. We vacate
 the Board’s obviousness determination and remand to the
 Board for such further proceedings as are appropriate.
                               D
      Asset Guard finally challenges the Board’s finding of a
 motivation to combine Noble with Heinz or Flam. We de-
 termine that the Board had substantial evidence to support
 its determination that a relevant artisan would have com-
 bined the spa support of Noble with the coating disclosed
 in Heinz or Flam. Here, Noble itself provides a motivation
 to combine when it discloses that “[i]t is preferred that [the]
 rigid foam sections . . . be treated to insure against the in-
 flux of moisture from the ground” in order to prevent mold
 and odors, Noble, col. 4, lines 61–67, and specifically sug-
 gests the application of a barrier coat to the foam surface,
 id., col. 4, line 67, through col. 5, line 13. The Board had
 substantial evidence that a relevant artisan would have
 treated the plastic foam (e.g., polystyrene foam) sections in
 Noble with the polyurea coating of Heinz and Flam (dis-
 closed as encapsulating a polystyrene material to add
Case: 21-1902     Document: 40      Page: 14    Filed: 04/13/2022




 14                         IN RE: ASSET GUARD PRODUCTS, INC.




 protection) in order to achieve Noble’s objective of prevent-
 ing an influx of moisture. We agree with the Board that
 Asset Guard’s argument that encapsulating Noble’s sec-
 tions in polyurea would prevent piercing of the sections
 necessary to install the spa’s utility lines is unsupported,
 as Asset Guard presented no evidence that the use of such
 a coating would prevent piercing. Board Decision, 2020
 WL 6375849, at *8.
                              III
     For the foregoing reasons, we affirm several of the
 Board’s determinations but vacate the Board’s determina-
 tion of obviousness and remand for further proceedings
 consistent with this opinion.
      The parties shall bear their own costs.
  AFFIRMED IN PART, VACATED, AND REMANDED